Citation Nr: 1206047	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO. 08-14 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to October 1976 and from July 1981 to May 1984. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal of a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. Jurisdiction of the Veteran's claims file subsequently transferred to the RO in Roanoke, Virginia.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran has fibromyalgia which was caused or aggravated by service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for fibromyalgia are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, given the granting of the benefit, any further development or notification action under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the claimant. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010).

Given the favorable disposition of the claim for service connection for fibromyalgia, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.  

The Veteran seeks service connection for fibromyalgia, which she asserts was misdiagnosed as rheumatoid arthritis following a motor vehicle accident in service. 

The law provides that service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet.App. 247, 253 (1999).

Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow sought service connection for cause of death of the Veteran, the Court of Appeals for the Federal Circuit held that medical opinion was not required to prove nexus between service connected mental disorder and drowning which caused veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996).  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the weight of such evidence is in approximate balance and the claim will be granted on this basis. 38 U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 Vet.App. 518 (1996); Brown v. Brown, 5 Vet.App. 413 (1993) (under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

Service treatment records from the Veteran's first period of service documented complaints of, and treatment for, frequent migraine headaches, stomach pain, epigastric pain, constipation, and gastroenteritis.

Service treatment records from the Veteran's second period of service include various complaints of back, shoulder, and upper and lower extremity pain following a July 1983 motor vehicle accident. 

An October 1983 service treatment record documented the Veteran's orthopedic evaluations for multiple joint aches and pains. She had persistent left shoulder, left posterior trapezius, left elbow, left wrist, and occasional low back symptoms following the motor vehicle accident. She subsequently developed finger swelling in the proximal interphalangeal joints of the left index finger and long and ring fingers. The examining medical officer noted a rheumatoid arthritis titer was drawn several weeks previously and the laboratory data indicated the titer was positive at 1:40. 

In another October 1983 service treatment record the Veteran was referred to the internal medicine department from the orthopedics department for a rheumatoid arthritis consultation. In the consultation request, the referring medical officer noted the Veteran was evaluated by the orthopedics department for multiple joint aches and pains "lasting longer than might be expected" from her July 1983 motor vehicle accident. The referring physician noted a rheumatoid arthritis titer was positive to 1:40. The internal medicine medical officer opined that there was no evidence of rheumatoid arthritis. He indicated that neither the Veteran's history nor physical examination suggested rheumatoid arthritis. He noted the positive rheumatoid arthritis titer of 1:40 was non-specific and acute-phase reactive. The diagnosis was musculoskeletal pain syndrome.

In December 1983 correspondence addressed to the Department Head of Orthopedics at the U.S. Navy Hospital in Pensacola, Florida, private rheumatologist,  D. C. H., M.D., noted the Veteran's July 1983 automobile accident caused an injury to the Veteran's back. Dr. H. indicated the Veteran had intermittent back pain symptoms, swelling in her fingers and wrists, and stiffness in her neck and shoulders. The Veteran also reported she experienced an increase in malaise. Physical examination revealed tenderness of the left side of the intrascapular area of the upper back, the right sacro-iliac joint, the left shoulder, left elbow, left hand, left hip, both knees, both ankles, and both feet. Laboratory findings revealed a rheumatoid factor (RF) of 1:160, and antinuclear antibodies (ANA) was "weakly positive" with 1:20. Dr. H. provided:

My impression of the [Veteran] is that she has possible early rheumatoid arthritis. At the present time she does not have enough criteria to make a definite diagnosis of such but the titer of her RF along with her history of morning stiffness, increasing fatigability and small joint pain would be compatible with this diagnosis.

In February 1984 correspondence, private general practitioner C. W.L., M.D., reported she examined the Veteran to provide a "second opinion" to Dr. H.'s diagnosis of possible early rheumatoid arthritis. Dr. L. noted that examination of the Veteran was positive for tenderness over the left elbow and both hands. Laboratory data included a latex rheumatoid arthritis screen, which was positive with a titer of 1:160. Dr. L. opined that that the Veteran had severe rheumatoid arthritis with an increasing positive titer.

The Veteran was discharged from the Navy in May 1984 following a medical evaluation board's determination that she was no longer fit for service due to physical disability. The diagnosis was rheumatoid arthritis.

In August 1984 private correspondence, R. T. K., M.D., noted he evaluated the Veteran for orthopedic and muscle joint problems. The Veteran reported muscle spasms, muscling tightening, and sharp pains in her back. She denied paresthesias and radiation in either arm or leg. Examination of the cervical and dorsal spine revealed no spasm or limited motion. Reflexes and neurological examination on both the upper and lower extremities was normal. Her extremities exhibited no apparent stigma of rheumatoid arthritis in her hands or elsewhere. A rheumatoid arthritis titer test was within normal limits. Dr. K. opined, "At this time I can find very little evidence of disability either from the laboratory standpoint or from an objective standpoint."

In a January 1985 private consultation report, R. W. D., M.D., reported that the Veteran was diagnosed with polyarthralgia and was followed by another private physician. The Veteran indicated that she had increased difficulty with her polyarthralgia; she had increased pain in her left shoulder, neck, and low back; and she had difficulty sitting when she crossed her legs due to shooting pain which radiated down into her left lower extremity. The diagnoses were status post motor vehicle accident with chronic myofascial pain syndrome in the neck, interscapular area, and low back; and a history of polyarthralgia. 

In March 1985 correspondence, H. E. S., D.C., noted he evaluated the Veteran for low back complaints from injuries sustained in the July 1983 automobile accident. The diagnoses included cervical subluxation, cervical sprain/strain, cervicobrachial syndrome, thoracic subluxation, thoracic sprain/strain, thoracic radiculitis, lumbar subluxation, lumbar sprain/strain, and mild fasciitis. 

In May 1985, P. N., M.D., a private orthopedic surgeon, evaluated the Veteran for low back pain. Dr. N. opined, "I think her problem is a chronic lumbosacral strain, but discogenic pain can not (sic) be ruled out."

During a January 1986 VA orthopedic examination, the Veteran reported that her rheumatoid arthritis seemed to be asymptomatic, but she noted persistent back pain since her July 1983 automobile accident. On physical examination, the examining physician noted the Veteran appeared to be in no apparent severe pain. There was some tenderness on palpation over the region of the left sacroiliac joint and over the musculature of the left suprascapular area medially. X-rays of the back showed no significant bony abnormalities. The Veteran indicated she had a computed tomography (CT) scan of her back two to three weeks previously. She reported that the CT study showed nothing significant. Laboratory work revealed rheumatoid arthritis factor and ANA were negative. The diagnosis was chronic myofascial back pain syndrome. 

In October 1988 correspondence, M. L. S., M.D., reported, "There has been some disagreement in the past as to what [the Veteran's] precise diagnosis is, but she has been carrying the diagnosis of rheumatoid arthritis and also fibromyalgia. She has had positive rheumatoid factors up to 1:160 and also has had negative rhe[u]matoid factors."

VA treatment records from February 2003 to May 2008 documented treatment for fibromyalgia, irritable bowel syndrome, malaise and fatigue, chronic pain, reflex pain syndrome, and arthralgia. 

Private treatment records signed by S. M. W., C.R.N.P., from May 2005 to January 2006 documented ongoing treatment for fibromyalgia.

In a January 2006 statement, the Veteran's husband, L. D. W., stated that she took medication for the severe pain associated with fibromyalgia.

In another January 2006 statement, the Veteran's ex-husband, D. J. M., reported after the Veteran was in a car accident during service, she had swollen joints; chronic pain in her joints, low back, elbow, and shoulder; and severe headaches. Mr. M. noted the Veteran was diagnosed with rheumatoid arthritis and separated from the Navy; however, the physician at the Veteran's temporary disability retired list (TDRL) examination, diagnosed fibromyalgia and ruled out rheumatoid arthritis. Mr. M. asserted that her rheumatoid arthritis diagnosis was "misleading."

In the comments section of a VA Form 21-4142, an authorization and consent form for the release of medical records, dated in January 2006, the Veteran wrote: "I have been [diagnosed] by [the] U[.] S[. ] Navy with Rheumatoid Arthritis in 1983. I am trying to prove to the V.A. that I have Fibromyalgia... I also need them to understand that I had symptoms that were probably related to Fibromyalgia dating back to young adulthood before this [diagnosis] was well known."

In January 2007 correspondence, S. M. W., C.R.N.P., reported the Veteran was treated for fibromyalgia at the private clinic since March 2005. The Veteran related that she had a history of fibromyalgia and examination was compatible with the diagnosis. During her treatment at the private clinic, the Veteran reported she was diagnosed with rheumatoid arthritis before she was diagnosed with fibromyalgia. The nurse practitioner reported that initial laboratory testing revealed the Veteran did not have rheumatoid arthritis or any type of autoimmune disorder. She noted 2005 rheumatoid arthritis and ANA tests were negative, and the Veteran had a sedimentation (SED) rate of 3.0. The nurse practitioner indicated that the Veteran never had any visual synovitis in any joint since she sought treatment at the clinic in March 2005. The Veteran reported mostly skeletal aches and pains along with severe fatigue, irritable bowel syndrome, headaches, and depression, which the nurse practitioner associated with fibromyalgia. The Veteran asserted that when she was misdiagnosed with rheumatoid arthritis, she suffered with the same symptoms as she experienced with fibromyalgia. The nurse practitioner provided:

When [the Veteran] was diagnosed with rheumatoid [arthritis] in 1984, the diagnosis of fibromyalgia was not widely accepted and not very familiar. Now, as our medical knowledge has progressed, we are more aware of fibromyalgia symptoms and associated complaints.

She concluded, "I feel that [the Veteran] has never had rheumatoid arthritis but has indeed suffered with fibromyalgia."

In a May 2008 statement, the Veteran contended that her symptoms of pain, swelling of joints, extreme fatigue, and irritable bowel syndrome, which reportedly began in service, were indicative of fibromyalgia. She reported that her symptoms were consistent and continuous since service. She asserted that she was misdiagnosed with rheumatoid arthritis due to a lack of understanding of her disorder in the medical community at that time. She indicated that it was difficult to distinguish between the pain of rheumatoid arthritis and fibromyalgia. She noted that several physicians used touch tests on trigger points to diagnose her with rheumatoid arthritis, but several of the trigger points were not bone-related with fibromyalgia. 

During a January 2012 hearing, the Veteran testified that during a TDRL examination in 1988, the examining physician evaluated her to determine the progression of her diagnosed rheumatoid arthritis. In addition to the rheumatoid arthritis, the physician reportedly told the Veteran that she had a new disease called fibromyalgia and that not much was known about fibromyalgia at that time. The Veteran testified that the TDRL examination report was not in her records; she attempted to obtain them by requesting copies from the appropriate service departments, but the records were not located.

The Veteran also testified that every physician who has treated her has told her that she had a flare-up of rheumatoid arthritis after the July 1983 automobile accident, but the accident also triggered the fibromyalgia. She reported the physicians told her the symptoms of rheumatoid arthritis and fibromyalgia mask one another. She reported that since fibromyalgia was such a new disease and was not well recognized, and she had an elevated rheumatoid arthritis titer following the accident, her fibromyalgia symptoms probably escaped the attention of the physicians at that time.

Based on a review of the record, and by extending reasonable doubt to the Veteran, the Board finds that service connection for fibromyalgia is warranted. 

In January 2007, a competent and specialized medical examiner provided an informed opinion that when the Veteran never had rheumatoid arthritis, but had fibromyalgia. She reasoned that the Veteran was diagnosed with rheumatoid arthritis in 1984, the diagnosis of fibromyalgia was not widely accepted and not very familiar. 

Although the records from the Veteran's TDRL examination have not been located to determine whether the examining physician diagnosed fibromyalgia and addressed the previous diagnosis of rheumatoid arthritis, the Veteran provided a lay statement from her ex-husband that corroborates her testimony from the January 2012 Board hearing. In a January 2006 statement, the Veteran's ex-husband reported the physician at the Veteran's TDRL examination diagnosed fibromyalgia and ruled out rheumatoid arthritis as a diagnosis. While lay testimony is not competent evidence to establish that which would require specialized knowledge or training, such as the etiology of diseases and disorders, it is competent evidence of symptoms or facts of events that are capable of being observed and is within the realm of personal knowledge. Layno v. Brown, 6 Vet.App. 465, 469-70 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). 

Post-service VA and private treatment records show that the Veteran has a current diagnosis of fibromyalgia. Additionally, the Board observes that lay statements are of record which provide a continuity of symptomatology from the Veteran's active duty through the present. During her January 2012 Board hearing, the Veteran testified that he has experienced symptoms of fibromyalgia since her July 1983 motor vehicle accident. Her statements have been consistent, and no evidence of record contradicts her remarks. Thus, the Board finds the lay statements credible regarding a continuity of symptomatology.

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim, but such would not materially assist the Board in this determination. Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet.App. 52 (1993); see also Massey v. Brown, 7 Vet.App. 204 (1994). 

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance. In this matter, the Board is of the opinion that this point has been attained. Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied and service connection for the fibromyalgia will be granted. See Alemany v. Brown, 9 Vet.App. 518 (1996); Brown v. Brown, 5 Vet.App. 413 (1993).


ORDER

Entitlement to service connection for fibromyalgia is granted.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


